Order denying plaintiff’s motion to vacate the order confirming, in part, the report of the official referee, affirmed, without costs. It appears that the parties, in effect, agreed to the substance of the testimony taken by the official referee, and that plaintiff, by moving to confirm the report, which motion was joined in by defendant, made unnecessary the filing of stenographer’s minutes as part of the referee’s report. Neither party has excepted to the referee’s findings of fact, and where confirmation of the referee’s report is not opposed, the report is sufficient without the stenographer’s minutes. (Aron v. Aron, 280 N. Y. 328.) Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.